DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steil, US 2013/0231185 A1 (hereinafter Steil) in view of Krasadakis, US 2017/0298202 A1 (hereinafter Krasadakis).

Regarding Claim 1:  Steil discloses an electronic gaming machine, comprising:
a housing (Steil, the Display Manager device, system, and method disclosed herein are adaptable to the various cabinet styles on the slot floor [0110]);
a network interface (Steil, the GMU 141 provides a communication interface between the Master Gaming Controller 110 and a Slot Virtual Private Network [0072] ad [Fig. 1]);
a speaker array connected with the housing and comprising a plurality of speakers positioned to output directed sound beams at different angles relative to a front side of the housing (Steil, the at least one controller is configured to, in a first condition, control the speakers to produce the first audio content and in a second condition control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]);
a processor coupled with the speaker array and coupled with the network interface (Steil, the one or more processors control the video display to display a video game and a plurality of speakers to project audio sounds associated with the game display [0017]); and
a memory device (Steil, the Display Manger 200 is provided with a non-volatile memory [0147]) coupled with the processor and comprising instructions that, when executed, cause the processor to:
identify a subset of the plurality of speakers to activate based on a determined position of a user relative to the speaker array (Steil, the audio manager 4000 is configured to control, for example when the player is playing the base game, the right hand speaker 1000 and middle speaker 1002 (from the player perspective) to output the first audio associated with the first video content, i.e. game video content; the left hand speaker 1004 may be "squelched" (i.e. silenced) or may produce audio at a reduced volume the second audio content; when the audio manager 4000 for example detects that the player is not playing the game but is interacting with the system interface displayed at the second location, controls the left hand speaker 1004 (from the player's perspective) to output second audio content associated with the second video content at volume scaled to be greater than the volume associated with the first video content of the game produced at speakers 1000, 1002; by controlling and scaling the volume at the speakers 100, 1002, 1004 in such a manner directionality of the first and second audio can be provided to correspond to the player's actions draw the player's attention to the desired video content location [0160]); and
cause the identified subset of the plurality of speakers to output audio content to be shared as part of a directed sound beam (Steil, control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]).
Steil fails to explicitly disclose 
receive an invitation from a different electronic gaming machine that provides a description of audio content to be shared;
provide a query to a user of the electronic gaming machine requesting a confirmation to play the audio content to be shared;
receive, from the user, a positive response to the query;
send, via the network interface, a command to the different electronic gaming machine to transmit the audio content to be shared;
receive the audio content to be shared from the different electronic gaming machine;
Krasadakis teaches 
receive an invitation from a different electronic gaming machine that provides a description of audio content to be shared (Krasadakis, the host user 124h selects a guest user 124g to connect with and initiates a music-session request to establish a private music session, as shown at 304 [0066] and [Fig. 3]);
provide a query to a user of the electronic gaming machine requesting a confirmation to play the audio content to be shared (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]);
receive, from the user, a positive response to the query (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]);
send, via the network interface, a command to the different electronic gaming machine to transmit the audio content to be shared (Krasadakis, either user 124 (guest or host) may select songs to play; for the sake of clarity, FIG. 3 illustrates the host user 124h selecting songs—either from his or local audio 128 or from the song library 224 of the online music-streaming services—to play during the private music session, as shown at 314; continuing with the depicted example, when the host user 124h selects a song to play, and indication of that song (e.g., song name, file name, or other identifier) is communicated to the application server 202, and the music-session service 206 queues the song to be played on both devices [0067] and [Fig. 3]; as optionally shown in dotted lines for operations 332-336, the guest user 124g may also select songs to play during the private music session [0072]);
receive the audio content to be shared from the different electronic gaming machine (Krasadakis, once a private session is created between the host and guest user, either user may select locally stored songs or songs from a web-based repository or a streaming service to play on the devices during the session [0013]).
Steil discloses a method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine (Steil [Abstract]).  When the gaming machine is in a first condition displaying only game content speakers are controlled to produce game related audio content (Steil [Abstract]).  In a second condition where the display is controlled to share game content and other content from a remote source in a picture-in-picture arrangement, the method and device control the speaker volumes to associate the audio content with the associated video content to provide audio directionality and primacy (Steil [Abstract]).  
Krasadakis teaches mechanisms and devices for establishing interactive, synchronized private music sessions between two or more users in which the users can select and control music that is simultaneously and synchronously played on their respective devices (Krasadakis [Abstract]).  Music applications on the devices facilitate the establishment of the private music sessions upon user request (Krasadakis [Abstract]).  Songs may then be selected, either locally from the devices themselves or through online music streaming services, by one or more of the users and played on different users' devices (Krasadakis [Abstract]).  Additionally, songs may be recommended to the users, or just one user, based on prior music sessions and communications of the users (Krasadakis [Abstract]).  Songs may be manually selected by the users or recommended by an online service based on user profiles, interactions, or other indicators that signal what the users may enjoy hearing (Krasadakis [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of sharing content as taught by Krasadakis to allow gameplay to be more socially interactive by sharing audio.

Regarding Claim 6:  Krasadakis further teaches wherein the instructions further cause the processor to:
receive, via the network interface, a second command from the different electronic gaming machine indicating a desire to receive gameplay audio associated with gameplay between the user and the electronic gaming machine (Krasadakis, the host user 124h selects a guest user 124g to connect with and initiates a music-session request to establish a private music session, as shown at 304 [0066] and [Fig. 3]);
provide a second query to the user of the electronic gaming machine requesting a confirmation to share the gameplay audio with the different electronic gaming machine (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]);
receive, from the user, a positive response to the second query (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]); and
transmit, via the network interface, the gameplay audio to the different electronic gaming machine (Krasadakis, once a private session is created between the host and guest user, either user may select locally stored songs or songs from a web-based repository or a streaming service to play on the devices during the session [0013]).

Regarding Claim 8:  Krasadakis further teaches wherein the instructions further cause the processor to:
receive gameplay audio associated with gameplay between the user and the electronic gaming machine (Krasadakis, once a private session is created between the host and guest user, either user may select locally stored songs or songs from a web-based repository or a streaming service to play on the devices during the session [0013]).
Steil further discloses:
identify a second subset of the plurality of speakers to activate for the gameplay audio, wherein the second subset of the plurality of speakers is different from the identified subset of the plurality of speakers (Steil, the audio manager 4000 is configured to control, for example when the player is playing the base game, the right hand speaker 1000 and middle speaker 1002 (from the player perspective) to output the first audio associated with the first video content, i.e. game video content; the left hand speaker 1004 may be "squelched" (i.e. silenced) or may produce audio at a reduced volume the second audio content; when the audio manager 4000 for example detects that the player is not playing the game but is interacting with the system interface displayed at the second location, controls the left hand speaker 1004 (from the player's perspective) to output second audio content associated with the second video content at volume scaled to be greater than the volume associated with the first video content of the game produced at speakers 1000, 1002; by controlling and scaling the volume at the speakers 100, 1002, 1004 in such a manner directionality of the first and second audio can be provided to correspond to the player's actions draw the player's attention to the desired video content location [0160]); and
cause the identified second subset of the plurality of speakers to output the gameplay audio as part of a second directed sound beam (Steil, control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]).

Regarding Claim 16:  Steil discloses a method of operating an electronic gaming machine, the method comprising:
identifying, with a processor, a subset of a plurality of speakers from a speaker array to activate based on a determined position of a user relative to the speaker array (Steil, the audio manager 4000 is configured to control, for example when the player is playing the base game, the right hand speaker 1000 and middle speaker 1002 (from the player perspective) to output the first audio associated with the first video content, i.e. game video content; the left hand speaker 1004 may be "squelched" (i.e. silenced) or may produce audio at a reduced volume the second audio content; when the audio manager 4000 for example detects that the player is not playing the game but is interacting with the system interface displayed at the second location, controls the left hand speaker 1004 (from the player's perspective) to output second audio content associated with the second video content at volume scaled to be greater than the volume associated with the first video content of the game produced at speakers 1000, 1002; by controlling and scaling the volume at the speakers 100, 1002, 1004 in such a manner directionality of the first and second audio can be provided to correspond to the player's actions draw the player's attention to the desired video content location [0160]); and
causing, with a processor, the identified subset of the plurality of speakers to output audio content to be shared as part of a directed sound beam (Steil, control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]).
Steil fails to explicitly disclose 
receiving, at a processor, an invitation from a different electronic gaming machine that provides a description of audio content to be shared;
providing, with the processor, a query to a user of the electronic gaming machine requesting a confirmation to play the audio content to be shared;
receiving, at the processor and from the user, a positive response to the query;
sending, with the processor, a command to the different electronic gaming machine to transmit the audio content to be shared;
receiving, at the processor, the audio content to be shared from the different electronic gaming machine;
Krasadakis teaches
receiving, at a processor, an invitation from a different electronic gaming machine that provides a description of audio content to be shared (Krasadakis, the host user 124h selects a guest user 124g to connect with and initiates a music-session request to establish a private music session, as shown at 304 [0066] and [Fig. 3]);
providing, with the processor, a query to a user of the electronic gaming machine requesting a confirmation to play the audio content to be shared (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]);
receiving, at the processor and from the user, a positive response to the query (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]);
sending, with the processor, a command to the different electronic gaming machine to transmit the audio content to be shared (Krasadakis, either user 124 (guest or host) may select songs to play; for the sake of clarity, FIG. 3 illustrates the host user 124h selecting songs—either from his or local audio 128 or from the song library 224 of the online music-streaming services—to play during the private music session, as shown at 314; continuing with the depicted example, when the host user 124h selects a song to play, and indication of that song (e.g., song name, file name, or other identifier) is communicated to the application server 202, and the music-session service 206 queues the song to be played on both devices [0067] and [Fig. 3]; as optionally shown in dotted lines for operations 332-336, the guest user 124g may also select songs to play during the private music session [0072]); and 
receiving, at the processor, the audio content to be shared from the different electronic gaming machine (Krasadakis, once a private session is created between the host and guest user, either user may select locally stored songs or songs from a web-based repository or a streaming service to play on the devices during the session [0013]).

Claims 2-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steil, in view of Krasadakis, and further Schmidt et al., US 2007/0068367 A1 (hereinafter Schmidt).

Regarding Claim 2:  Steil, as modified, discloses the invention as recited above.  Steil, as modified, fails to explicitly disclose wherein the instructions further cause the processor to:
receive gameplay audio associated with gameplay between the user and the electronic gaming machine;
mix the gameplay audio with the audio content to be shared; and
cause the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam.
Schmidt teaches wherein the instructions further cause the processor to:
receive gameplay audio associated with gameplay between the user and the electronic gaming machine (Schmidt, while music engine 302 still provides audio output to the system audio mixer 310, the game software 400 has a game music engine 410, instead of utilizing the music engine 302; game background music 412 and all other game sounds 414 are played through the game music engine 410, which provides audio playback information to the system audio mixer 310; in order for replacement of background music 412 by a user utilizing music player UI 300, a mute control signal is provided by the music engine 302 to the game music engine 410; if the mute control signal indicates that the user has requested replacement of the background music, the game music engine 410 does not request that system audio mixer play game background music 412, but only that it play other game sounds 414 [0046]);
mix the gameplay audio with the audio content to be shared (Schmidt, while music engine 302 still provides audio output to the system audio mixer 310, the game software 400 has a game music engine 410, instead of utilizing the music engine 302; game background music 412 and all other game sounds 414 are played through the game music engine 410, which provides audio playback information to the system audio mixer 310; in order for replacement of background music 412 by a user utilizing music player UI 300, a mute control signal is provided by the music engine 302 to the game music engine 410; if the mute control signal indicates that the user has requested replacement of the background music, the game music engine 410 does not request that system audio mixer play game background music 412, but only that it play other game sounds 414 [0046]); and
cause the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam (Schmidt, audio output 315 [Fig. 4]).
Steil discloses a method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine (Steil [Abstract]).  When the gaming machine is in a first condition displaying only game content speakers are controlled to produce game related audio content (Steil [Abstract]).  In a second condition where the display is controlled to share game content and other content from a remote source in a picture-in-picture arrangement, the method and device control the speaker volumes to associate the audio content with the associated video content to provide audio directionality and primacy (Steil [Abstract]).  
Schmidt teaches replacing background music from a game with the user's selected background music, while still hearing any other audio streams (e.g. sound effects related to gameplay) (Schmidt [Abstract]).  A music engine and system audio mixer allow the playback of the user's requested replacement music (Schmidt [Abstract]).  The game tags background music streams with an identifier indicating that they are background music, and such streams are muted at the music engine and system audio mixer (if the game is using the provided music engine in order to play the game's audio streams) or by the game if the game is using a game music engine and has received information indicating that a mute request has been issued (Schmidt [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of mixing game play audio with different background music content as taught by Schmidt in order to seamlessly merge the user selected background music with the other audio streams.

Regarding Claim 3:  Steil further discloses wherein the instructions further cause the processor to:
adjust a relative volume of the gameplay audio and the audio content to be shared based on events occurring during the gameplay between the user and the electronic gaming machine (Steil, control the speakers such that one or more speakers directionally related to the first video content location are controlled to project at a scaled volume, at least primarily, the first audio content and one or speakers directionally related to the location of the second video content at the display are controlled to project at a scaled volume the second audio content [0016]).

Regarding Claim 4:  Krasadakis further teaches wherein the instructions further cause the processor to:
receive audio sharing preferences from the user (Krasadakis, a user with the music application disclosed herein installed on their client device may search various online music catalogues with multiple criteria and interfaces for music to share with one or more other users; examples disclosed herein generate just-in-time recommendations to each private-session user, taking into consideration multiple inputs, such as the continuously evolving implicit user preferences [0025]).
Steil further discloses wherein the instructions further cause the processor to:
adjust a relative volume of the gameplay audio and the audio content to be shared based on the audio sharing preferences received from the user (Steil, control the speakers such that one or more speakers directionally related to the first video content location are controlled to project at a scaled volume, at least primarily, the first audio content and one or speakers directionally related to the location of the second video content at the display are controlled to project at a scaled volume the second audio content [0016]).

Regarding Claim 19:  Steil, as modified, discloses the invention as recited above.  Steil, as modified, fails to explicitly disclose:
receiving, at the processor, gameplay audio associated with gameplay between the user and the electronic gaming machine;
mixing, with the processor, the gameplay audio with the audio content to be shared; and
causing the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam.
Schmidt teaches 
receiving, at the processor, gameplay audio associated with gameplay between the user and the electronic gaming machine (Schmidt, while music engine 302 still provides audio output to the system audio mixer 310, the game software 400 has a game music engine 410, instead of utilizing the music engine 302; game background music 412 and all other game sounds 414 are played through the game music engine 410, which provides audio playback information to the system audio mixer 310; in order for replacement of background music 412 by a user utilizing music player UI 300, a mute control signal is provided by the music engine 302 to the game music engine 410; if the mute control signal indicates that the user has requested replacement of the background music, the game music engine 410 does not request that system audio mixer play game background music 412, but only that it play other game sounds 414 [0046]);
mixing, with the processor, the gameplay audio with the audio content to be shared (Schmidt, while music engine 302 still provides audio output to the system audio mixer 310, the game software 400 has a game music engine 410, instead of utilizing the music engine 302; game background music 412 and all other game sounds 414 are played through the game music engine 410, which provides audio playback information to the system audio mixer 310; in order for replacement of background music 412 by a user utilizing music player UI 300, a mute control signal is provided by the music engine 302 to the game music engine 410; if the mute control signal indicates that the user has requested replacement of the background music, the game music engine 410 does not request that system audio mixer play game background music 412, but only that it play other game sounds 414 [0046]); and
causing the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam (Schmidt, audio output 315 [Fig. 4]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of mixing game play audio with different background music content as taught by Schmidt in order to seamlessly merge the user selected background music with the other audio streams.

Regarding Claim 20:  Krasadakis further teaches:
receiving, at the processor, audio sharing preferences from the user (Krasadakis, a user with the music application disclosed herein installed on their client device may search various online music catalogues with multiple criteria and interfaces for music to share with one or more other users; examples disclosed herein generate just-in-time recommendations to each private-session user, taking into consideration multiple inputs, such as the continuously evolving implicit user preferences [0025]).
Steil further teaches 
adjusting, with the processor, a relative volume of the gameplay audio and the audio content to be shared based on the audio sharing preferences received from the user (Steil, control the speakers such that one or more speakers directionally related to the first video content location are controlled to project at a scaled volume, at least primarily, the first audio content and one or speakers directionally related to the location of the second video content at the display are controlled to project at a scaled volume the second audio content [0016]).

Claims 5, 7, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steil, in view of Krasadakis, and further in view of Berry et al., US 2010/0317437 A1 (hereinafter Berry).

Regarding Claim 5:  Steil, as modified, discloses the invention as recited above.  Steil, as modified, fails to explicitly disclose wherein the audio content to be shared comprises an audio stream received from the different electronic gaming machine, wherein the instructions further cause the processor to:
apply a filter to the audio stream that filters out sounds other than winning event sounds from the audio content to be shared.
Berry teaches wherein the audio content to be shared comprises an audio stream received from the different electronic gaming machine, wherein the instructions further cause the processor to:
apply a filter to the audio stream that filters out sounds other than winning event sounds from the audio content to be shared (Berry, playlists have pre-set scenarios of game conflicts that will control which sounds assets are more importance based on the scenario; the playlists control the sound assets to consume certain amounts of available audio space on a sound track (e.g., ... a jackpot celebratory sound effect that gets highest priority when a jackpot wins); the system, however, can determine a plurality of playlists from a plurality of independent applications that are activated at a specific time during the wagering game session and use information from the playlists to control and balance all of the sounds for the gaming session [0038]).
Steil discloses a method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine (Steil [Abstract]).  When the gaming machine is in a first condition displaying only game content speakers are controlled to produce game related audio content (Steil [Abstract]).  In a second condition where the display is controlled to share game content and other content from a remote source in a picture-in-picture arrangement, the method and device control the speaker volumes to associate the audio content with the associated video content to provide audio directionality and primacy (Steil [Abstract]).  
Berry teaches a wagering game system and its operations (Berry [Abstract]).  In embodiments, the operations can include determining audio playlists from a plurality of independent wagering game applications ("applications") (Berry [Abstract]).  The audio playlists can include multiple sound content that is activated contemporaneously on a wagering game machine for each of the applications (Berry [Abstract]).  The operations can further include determining sound classes assigned to the sound content and determining, from prioritization rules, priority values for the sound classes (Berry [Abstract]).  Playlists have pre-set scenarios of game conflicts that will control which sounds assets are more importance based on the scenario; the playlists control the sound assets to consume certain amounts of available audio space on a sound track (e.g., a jackpot celebratory sound effect that gets highest priority when a jackpot wins) (Berry [0038]).  The system, however, can determine a plurality of playlists from a plurality of independent applications that are activated at a specific time during the wagering game session and use information from the playlists to control and balance all of the sounds for the gaming session (Berry [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of prioritizing sound content as taught by Berry in order to ensure that jackpot celebratory sound effects are not distracted from.

Regarding Claim 7:  Berry further teaches wherein the instructions further cause the processor to:
filter out sounds other than winning event sounds from the gameplay audio prior to transmitting the gameplay audio to the different electronic gaming machine (Berry, playlists have pre-set scenarios of game conflicts that will control which sounds assets are more importance based on the scenario; the playlists control the sound assets to consume certain amounts of available audio space on a sound track (e.g., ... a jackpot celebratory sound effect that gets highest priority when a jackpot wins); the system, however, can determine a plurality of playlists from a plurality of independent applications that are activated at a specific time during the wagering game session and use information from the playlists to control and balance all of the sounds for the gaming session [0038]).

Regarding Claim 11:  Steil discloses an electronic gaming machine, comprising:
a network interface (Steil, the GMU 141 provides a communication interface between the Master Gaming Controller 110 and a Slot Virtual Private Network [0072] ad [Fig. 1]);
a processor coupled with the network interface (Steil, the one or more processors control the video display to display a video game and a plurality of speakers to project audio sounds associated with the game display [0017]); and
a memory device (Steil, the Display Manger 200 is provided with a non-volatile memory [0147]) coupled with the processor and comprising instructions that, when executed, cause the processor to:
Steil fails to explicitly disclose 
receive a command from a different electronic gaming machine indicating a desire to receive gameplay audio associated with gameplay between a user and the electronic gaming machine;  
provide a query to the user of the electronic gaming machine requesting a confirmation to share the gameplay audio with the different electronic gaming machine; 
receive, from the user, a positive response to the query; 
filter out sounds other than winning event sounds from the gameplay audio; and 
transmit, via the network interface, the filtered gameplay audio to the different electronic gaming machine.
Krasadakis teaches
receive a command from a different electronic gaming machine indicating a desire to receive gameplay audio associated with gameplay between a user and the electronic gaming machine (Krasadakis, the host user 124h selects a guest user 124g to connect with and initiates a music-session request to establish a private music session, as shown at 304 [0066] and [Fig. 3]);  
provide a query to the user of the electronic gaming machine requesting a confirmation to share the gameplay audio with the different electronic gaming machine (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]); 
receive, from the user, a positive response to the query (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]); 
transmit, via the network interface, the filtered gameplay audio to the different electronic gaming machine (Krasadakis, either user 124 (guest or host) may select songs to play; for the sake of clarity, FIG. 3 illustrates the host user 124h selecting songs—either from his or local audio 128 or from the song library 224 of the online music-streaming services—to play during the private music session, as shown at 314; continuing with the depicted example, when the host user 124h selects a song to play, and indication of that song (e.g., song name, file name, or other identifier) is communicated to the application server 202, and the music-session service 206 queues the song to be played on both devices [0067] and [Fig. 3]; as optionally shown in dotted lines for operations 332-336, the guest user 124g may also select songs to play during the private music session [0072]).
As disclosed with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of sharing content as taught by Krasadakis to allow gameplay to be more socially interactive by sharing audio.
Berry teaches
filter out sounds other than winning event sounds from the gameplay audio (Berry, playlists have pre-set scenarios of game conflicts that will control which sounds assets are more importance based on the scenario; the playlists control the sound assets to consume certain amounts of available audio space on a sound track (e.g., ... a jackpot celebratory sound effect that gets highest priority when a jackpot wins); the system, however, can determine a plurality of playlists from a plurality of independent applications that are activated at a specific time during the wagering game session and use information from the playlists to control and balance all of the sounds for the gaming session [0038]).
As disclosed with respect to claim 5 above, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of prioritizing sound content as taught by Berry in order to ensure that jackpot celebratory sound effects are not distracted from.

Regarding Claim 12:  Steil further discloses: 
a housing (Steil, the Display Manager device, system, and method disclosed herein are adaptable to the various cabinet styles on the slot floor [0110]); and 
a speaker array connected with the housing and comprising a plurality of speakers positioned to output directed sound beams at different angles relative to a front side of the housing (Steil, the at least one controller is configured to, in a first condition, control the speakers to produce the first audio content and in a second condition control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]), 
wherein the instructions further cause the processor to: 
identify a subset of the plurality of speakers to activate based on a determined position of a user relative to the speaker array (Steil, the audio manager 4000 is configured to control, for example when the player is playing the base game, the right hand speaker 1000 and middle speaker 1002 (from the player perspective) to output the first audio associated with the first video content, i.e. game video content; the left hand speaker 1004 may be "squelched" (i.e. silenced) or may produce audio at a reduced volume the second audio content; when the audio manager 4000 for example detects that the player is not playing the game but is interacting with the system interface displayed at the second location, controls the left hand speaker 1004 (from the player's perspective) to output second audio content associated with the second video content at volume scaled to be greater than the volume associated with the first video content of the game produced at speakers 1000, 1002; by controlling and scaling the volume at the speakers 100, 1002, 1004 in such a manner directionality of the first and second audio can be provided to correspond to the player's actions draw the player's attention to the desired video content location [0160]); and 
cause the identified subset of the plurality of speakers to output audio content to be shared as part of a directed sound beam (Steil, control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]).
Krasadakis further teaches 
receive an invitation from the different electronic gaming machine that provides a description of audio content to be shared (Krasadakis, the host user 124h selects a guest user 124g to connect with and initiates a music-session request to establish a private music session, as shown at 304 [0066] and [Fig. 3]); 
provide a second query to the user requesting a confirmation to play the audio content to be shared (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]); 
receive, from the user, a positive response to the second query (Krasadakis, the transmitted music-session request—or an indication thereof—may then be provided to the guest client computing device 100g by the music-session service 206, as shown at 306 [0066] and [Fig. 3]); 
send, via the network interface, a second command to the different electronic gaming machine to transmit the audio content to be shared (Krasadakis, either user 124 (guest or host) may select songs to play; for the sake of clarity, FIG. 3 illustrates the host user 124h selecting songs—either from his or local audio 128 or from the song library 224 of the online music-streaming services—to play during the private music session, as shown at 314; continuing with the depicted example, when the host user 124h selects a song to play, and indication of that song (e.g., song name, file name, or other identifier) is communicated to the application server 202, and the music-session service 206 queues the song to be played on both devices [0067] and [Fig. 3]; as optionally shown in dotted lines for operations 332-336, the guest user 124g may also select songs to play during the private music session [0072]); 
receive the audio content to be shared from the different electronic gaming machine (Krasadakis, once a private session is created between the host and guest user, either user may select locally stored songs or songs from a web-based repository or a streaming service to play on the devices during the session [0013]). 

Regarding Claim 15:  Steil further discloses wherein the instructions further cause the processor to:
identify a second subset of the plurality of speakers to activate for the gameplay audio, wherein the second subset of the plurality of speakers is different from the identified subset of the plurality of speakers (Steil, the audio manager 4000 is configured to control, for example when the player is playing the base game, the right hand speaker 1000 and middle speaker 1002 (from the player perspective) to output the first audio associated with the first video content, i.e. game video content; the left hand speaker 1004 may be "squelched" (i.e. silenced) or may produce audio at a reduced volume the second audio content; when the audio manager 4000 for example detects that the player is not playing the game but is interacting with the system interface displayed at the second location, controls the left hand speaker 1004 (from the player's perspective) to output second audio content associated with the second video content at volume scaled to be greater than the volume associated with the first video content of the game produced at speakers 1000, 1002; by controlling and scaling the volume at the speakers 100, 1002, 1004 in such a manner directionality of the first and second audio can be provided to correspond to the player's actions draw the player's attention to the desired video content location [0160]); and
cause the identified second subset of the plurality of speakers to output the gameplay audio as part of a second directed sound beam (Steil, control at least one first speaker directionally associated with the first location to provide audio associated with the first content and at least one second speaker directionally associated with the second location audio associated with said second channel to provide scaled audio directionality associated with said display of said first and second content [0017]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steil, in view of Krasadakis, and further in view of Achmüller et al., US 2017/0294072 A1 (hereinafter Achmüller).

Regarding Claim 9:  Steil, as modified, discloses the invention as recited above.  Steil, as modified, fails to explicitly disclose wherein the audio content to be shared comprises an audio stream received from the different electronic gaming machine, wherein the instructions further cause the processor to:
determine that the user has moved relative to the speaker array;
in response to determining that the user has moved relative to the speaker array, identify a new subset of the plurality of speakers to activate based on a new determined position of the user relative to the speaker array; and
cause the new identified subset of the plurality of speakers to output the audio content to be shared as part of a new directed sound beam.
Achmüller teaches 
determine that the user has moved relative to the speaker array (Achmüller, in some embodiments, sensor(s) 60 may detect that the person has moved [0081]);
in response to determining that the user has moved relative to the speaker array, identify a new subset of the plurality of speakers to activate based on a new determined position of the user relative to the speaker array (Achmüller, in another example, the emission direction of one or more ultrasound waves from an array of ultrasound transducers may be controlled by driving only a subset of the transducers in the array to emit the ultrasound waves; for example, when it is determined that a targeted person is positioned at a location toward the left-hand side of the array, in some embodiments only a subset of the array's transducers toward the left-hand side of the array may be used to output the modulated ultrasound toward that location; similarly, when it is determined that the targeted person is positioned at a location toward the right-hand side of the array, in some embodiments only a subset of the array's transducers toward the right-hand side may be driven; when the targeted person is relatively tall, such that the person's ears are located nearer to the top portion of the array, in some embodiments only a subset of the array's transducers toward the top may be driven; when the person is relatively short, or is sitting or slouching, such that the person's ears are located nearer to the bottom portion of the array, in some embodiments only a subset toward of transducers toward the bottom may be driven; it should be appreciated that any suitable subset of transducers in an array may be driven to output modulated ultrasound at any particular time to direct the modulated ultrasound toward the detected location of a targeted person [0079]); and
cause the new identified subset of the plurality of speakers to output the audio content to be shared as part of a new directed sound beam (Achmüller, when it is determined that a targeted person is positioned at a location toward the left-hand side of the array, in some embodiments only a subset of the array's transducers toward the left-hand side of the array may be used to output the modulated ultrasound toward that location; similarly, when it is determined that the targeted person is positioned at a location toward the right-hand side of the array, in some embodiments only a subset of the array's transducers toward the right-hand side may be driven; when the targeted person is relatively tall, such that the person's ears are located nearer to the top portion of the array, in some embodiments only a subset of the array's transducers toward the top may be driven; when the person is relatively short, or is sitting or slouching, such that the person's ears are located nearer to the bottom portion of the array, in some embodiments only a subset toward of transducers toward the bottom may be driven; it should be appreciated that any suitable subset of transducers in an array may be driven to output modulated ultrasound at any particular time to direct the modulated ultrasound toward the detected location of a targeted person [0079]).
Steil discloses a method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine (Steil [Abstract]).  When the gaming machine is in a first condition displaying only game content speakers are controlled to produce game related audio content (Steil [Abstract]).  In a second condition where the display is controlled to share game content and other content from a remote source in a picture-in-picture arrangement, the method and device control the speaker volumes to associate the audio content with the associated video content to provide audio directionality and primacy (Steil [Abstract]).  
Achmüller teaches an electronic wagering gaming machine system comprising a display, one or more input controls, one or more ultrasound emitters and at least one sensor configured to detect the location of a person in proximity to the display (Achmüller [Abstract]).  Control circuitry is configured to execute wagering game software that receives input commands entered via the input control(s), to display graphics output from the wagering game software responsive to the input commands, and to generate public and private sound signals in an audible frequency range (Achmüller [Abstract]).  The private sound signals may be directed to the detected person's location by modulating one or more ultrasound carrier waves with the private sound signals and outputting the modulated ultrasound waves toward the detected person's location via the ultrasound emitter(s) (Achmüller [Abstract]).  The public sound signals may be played in the audible frequency range via the audio speaker(s) (Achmüller [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of detecting the location of a player and generating public and private sound signals to a player as taught by Achmüller in order to ensure the sound is directed to the proper location.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steil, in view of Krasadakis, in view of Berry, and further in view of Schmidt.

Regarding Claim 13:  Steil, as modified, discloses the invention as recited above.  Steil, as modified, fails to explicitly disclose wherein the instructions further cause the processor to: 
mix the gameplay audio with the audio content to be shared; and 
cause the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam. 
Schmidt teaches wherein the instructions further cause the processor to: 
mix the gameplay audio with the audio content to be shared (Schmidt, while music engine 302 still provides audio output to the system audio mixer 310, the game software 400 has a game music engine 410, instead of utilizing the music engine 302; game background music 412 and all other game sounds 414 are played through the game music engine 410, which provides audio playback information to the system audio mixer 310; in order for replacement of background music 412 by a user utilizing music player UI 300, a mute control signal is provided by the music engine 302 to the game music engine 410; if the mute control signal indicates that the user has requested replacement of the background music, the game music engine 410 does not request that system audio mixer play game background music 412, but only that it play other game sounds 414 [0046]); and 
cause the mixed gameplay audio and audio content to be shared to be output as part of the directed sound beam (Schmidt, audio output 315 [Fig. 4]). 
As disclosed above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method and device for scaling audio content associated with first and second sources at a user apparatus such as a gaming machine as disclosed by Steil with the method of mixing game play audio with different background music content as taught by Schmidt in order to seamlessly merge the user selected background music with the other audio streams.

Regarding Claim 14:  Steil further discloses wherein the instructions further cause the processor to:
adjust a relative volume of the gameplay audio and the audio content to be shared based on events occurring during the gameplay between the user and the electronic gaming machine (Steil, control the speakers such that one or more speakers directionally related to the first video content location are controlled to project at a scaled volume, at least primarily, the first audio content and one or speakers directionally related to the location of the second video content at the display are controlled to project at a scaled volume the second audio content [0016]).

Allowable Subject Matter
Claims 10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715